DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on May 6, 2021.

	 
	
Status of Claims
Claims 1, 2 and 5-18 are currently pending and have been examined. 






Claim Rejections - 35 USC § 101

Claim 1, 2, 5-14 are drawn to a method (i.e., a process) while claim(s) 15-18 are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 2 and 5-18 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1, 2 and 5-18 describe the abstract idea of applying rules to a customer data to generate offers of systems and programs. However claims 1, 2 and 5-18 include additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
	

Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (2015/0324830) in view of Thornton et al. (2015/0220999).

Claim 1
Chandrasekaran discloses the systems and methods of presenting offers to users to help them determine which reward account is best suited for their needs: 
receiving in a single request, a request for program offers from a plurality of programs from a plurality of institutions (Chandrasekaran [0032]); See at least “the user  may select a submit button or other like feature to submit the expense information [single request] and receive recommended reward accounts.” 
identifying, from a plurality of programs from a plurality of institutions, at least one program for which an individual is not presently participating in but qualifies for (Chandrasekaran [0034][0046]) See at least “the institution may also determine the rewards for the accounts that the user 9 already uses.” See also “For example, the financial institution may issue one or more financial institution credit cards, but may also provide credit cards associated with airlines, grocery stores, gas stations, retail establishments, or other like institutions.” See also [0046] “the institution may identify the airline miles, the cash back rewards, or any other type of rewards for the accounts that the user 9 already has, the accounts the user 9 is eligible for, as well as any accounts within or outside of the institution (e.g., if the institution is a third-party financial services provider, or the like).”
Chandrasekaran does not explicitly disclose identifying programs that the individual is not presently participating in but qualifies for. However, Chandrasekaran teaches identifying programs that the individual currently has. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that information about programs the user is currently participating in would be identified because it would reduce user confidence if the system recommended programs that the user currently participates in. 
outputting, from a data processing device that performed the identifying and applying, data representations of each of the identified programs with respective determined parameters for presentation within a user interface (Chandrasekaran [0045][0046][Figure 3, 314]) See at least “that the institution may identify accounts for which the user 9 is eligible…in some embodiments the financial institution may identify if the user 9 would be approved for the account before recommending a potential account to the user 9.” See [0048 where the information is displayed in an interface “FIG. 3 illustrates that the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the user's desired rewards). The indication may be displayed in an interface…
Chandrasekaran teaches that the data from the individual is received from a third party [0062] but does not explicitly disclose adjusting the parameter. Thornton teaches:
based upon electronic data of the individual in view of electronically stored data representative of respective program qualification criteria, wherein at least a portion of the data of the individual is stored in and retrieved from a database for an authenticated user and at least a portion of the data is retrieved from a third-party data provider (Thornton [0012][0015][0019][0045][0046][Figure 75]); See at least [0045] “A system and method for matching a savings opportunity using third party data includes gathering transaction data from a user's financial account and analyzing the transaction data for a savings opportunity indication. Third party data regarding the savings opportunity may be used in addition to the savings opportunity indication to match a savings opportunity from a database of savings opportunities to the user.”
applying a parameter data processing rule of each of the at least one identified programs by execution of instructions on a computer process to determine at least one variable parameter of the respective program based on a parameter of the respective data processing rule; (Thornton [0053]) Where the reference teaches parameters that can be change or variable parameters. See “the methods and systems disclosed herein allow a host of a platform for providing offers to dynamically change offer parameters such as discount  amount, campaign length or duration, and minimum spending threshold, depending on which user receives the offer and based on information about particular users”
automatically adjusting one of the at least one variable parameter of one of the identified programs in response to another of the at least one variable parameter in another of the identified programs (Thornton [0054] [0022]) See at least where the reference teaches comparing the offerings to determine if there is an improved offering “comparing the normalized transaction data with the normalized offer data to assess if the alternative offering [another of the identified programs] presents an improvement to the user in comparison to the presently selected offering,” See also at least “Adjusting the at least one parameter may be done in accordance with at least one segmentation criterion applied to the user. Adjusting may be completed in a time span selected from the group consisting of: less than about 10 sec, less than about 5 sec, less than about 1 second, or substantially instantaneously.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, the method of adjusting parameters to determine the best program for the user, as taught by Thornton, to foster competition between providers so that the user is presented with the best offer and opportunity for savings.

Claim 2
Chandrasekaran discloses the following limitations: 
wherein at least a portion of the data of the individual is received as input (Chandrasekaran [0005]). See “the user expenses for the one or more categories are manually inputted by the user through an expense interface.”



Claim 5
Chandrasekaran discloses the following limitations: 
wherein the representations of each of the identified programs with respective determined parameters for presentation within a user interface includes data to be presented within a mobile device app (Chandrasekaran [0036][0048]Figure 3, 320]). See at least “the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the users desired rewards). The indication may be displayed in an interface or through another communication channel.”

Claim 6
Chandrasekaran discloses the following limitations:
wherein the transmitted representations are included in a web page transmitted for presentation within a web browser (Chandrasekaran [0048]). See “FIG. 3 illustrates that the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the user's desired rewards). The indication may be displayed in an interface or through another communication channel. For example, the indication of the recommended accounts may be displayed in a user's online banking account, in a pop-up window, in a section of website in which the user is viewing, in an application interface in which the user 9 is utilizing, or in any other type of interface.”

Claim 7 
Chandrasekaran discloses the limitations above but does not explicitly teach the limitations below. Thornton teaches:
wherein a program type is stored as a data structure with rules, the rules including qualification criteria in the form of at least one qualification rule, program parameters at least one of which is variable, and a variable parameter rule for each of the variable parameters (Thornton [0249]-[0054]). Where the reference teaches that the merchant sets a criterion [qualification rule] and adjusting at least one parameter [variable] of the at least one offer prior to presentation to the user based on at least one characteristic of the user. The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, that the rules including qualification criteria in the form of at least one qualification rule where at least one of which is variable, as taught by Thornton, to provide a better focus when targeting offers to specific users.

Claim 8
Chandrasekaran discloses the following limitations:
wherein: the plurality of programs are credit account types; a qualification rule includes financial-related data rules identifying minimum or maximum values or ratios of one or a combination of financial-related data items; and a variable parameter includes at least one of an interest rate, a reward-granting parameter, a reward amount, and a reward denomination (Chandrasekaran [0034]). See at least “the financial institution may issue one or more financial institution credit cards, but may also provide credit cards associated with airlines, grocery stores, gas stations, retail establishments, or other like institutions. All of the accounts (e.g., credit card, debit card, or the like) may have different types of rewards, reward limits, time limits for the rewards, or other like reward features.”

Claim 9
Chandrasekaran discloses the following limitations: 
storing representations of each of the identified programs with respective determined parameters; receiving a rejection of at least one of the identified programs (Chandrasekaran [0050][0062); See “the memory device 26 includes a datastore 29 for storing data related to the reward accounts systems 20, including but not limited to data created and/or used by the reward accounts application 27..”
Chandrasekaran teaches the limitations above. Thornton teaches:
re-determining variable parameters for each rejected identified program in view of the stored representation of the rejected identified program and stored variable parameters thereof; and outputting representations of each of the identified programs for which variable parameters have been re-determined (Thornton [0054][0365][0385][Figure 84]) See at least “adjusting at least one parameter of the at least one reward, offer, or incentive prior to presentation to the user or segment of users 304, wherein adjusting is done in accordance with at least one input selected from the group consisting of: a spending trajectory, a user propensity model, user profile information, a segmentation criterion, and a campaign goal.” See [0365] where offers are presented to the user after adjusting.
Thornton does not explicitly disclose receiving a rejection of an identified program. However, Thornton teaches utilizing a user propensity model which includes using data on one or more past user responses to one or more savings opportunities. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a user’s rejection information would be used to re-determine parameters to encourage the competing programs to offer the best deal possible. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, the method of adjusting parameters after a user rejects an offer, as taught by Thornton, to offer the user the best possible savings program over competitors.

Claim 10
Chandrasekaran discloses the following limitations: 
storing a plurality of credit account program data structures for a plurality of credit account program types of a plurality of institutions, each data structure (Chandrasekaran [0050][0062); See “the memory device 26 includes a datastore 29 for storing data related to the reward accounts systems 20, including but not limited to data created and/or used by the reward accounts application 27..”
at least one qualification rule, each qualification data processing rule executable by a computer processor to identify minimum or maximum values or ratios of one or a combination of financial-See at least “the financial institution may issue one or more financial institution credit cards, but may also provide credit cards associated with airlines, grocery stores, gas stations, retail establishments, or other like institutions. All of the accounts (e.g., credit card, debit card, or the like) may have different types of rewards, reward limits, time limits for the rewards, or other like reward features.”
identify any credit account program types of a plurality of credit account program types the individual is not presently participating in but qualifies for (Chandrasekaran [0034][0046]) See at least “the institution may also determine the rewards for the accounts that the user 9 already uses.” 
Chandrasekaran does not explicitly disclose identifying programs that the individual is not presently participating in but qualifies for. However, Chandrasekaran teaches identifying programs that the individual currently has. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that information about programs the user is currently participating in would be identified because it would reduce user confidence if the system recommended programs that the user currently participates in. 
outputting data representative of the credit account program types with respective determined variable parameters as credit account offers for the individual (Chandrasekaran [0045][0046][Figure 3, 314]) See at least “that the institution may identify accounts for which the user 9 is eligible…in some embodiments the financial institution may identify if the user 9 would be approved for the account before recommending a potential account to the user 9.” See [0048 where the information is displayed in an interface “FIG. 3 illustrates that the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the user's desired rewards). The indication may be displayed in an interface.
Chandrasekaran teaches the limitations above. Thornton teaches:
executing, by the computer processor, a rules engine against data of an individual to apply qualification rules of the credit account program data structures to (Thornton [0054]); See “a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule dictated by a merchant to a set of offers to be provided to the user,
executing, by the computer processor, the rules engine against variable parameter rules for each credit account program type for which the individual qualifies to determine the variable parameters  (Thornton [0054]) See at least “a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule dictated by a merchant to a set of offers to be provided to the user, applying at least one rule  dictated by a financial institution to the set of offers, and applying a filter to identify offers with a highest likelihood of being accepted by the user, and adjusting at least one parameter [variable] of the at least one offer prior to presentation to the user based on at least one characteristic of the user.” Where the variable value is the at least one parameter.  “The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer.” 
automatically adjusting one of the at least one variable parameters of at least one of the identified credit account program types in response to another of the at least one variable parameters in another of the identified credit account program types (Thornton [0054] [0022]) See at least where the reference teaches comparing the offerings to determine if there is an improved offering “comparing the normalized transaction data with the normalized offer data to assess if the alternative offering [another of the identified programs] presents an improvement to the user in comparison to the presently selected offering,” See also at least “Adjusting the at least one parameter may be done in accordance with at least one segmentation criterion applied to the user. Adjusting may be completed in a time span selected from the group consisting of: less than about 10 sec, less than about 5 sec, less than about 1 second, or substantially instantaneously.”



Claim 11
Chandrasekaran discloses the following limitations:
wherein the outputting includes transmitting data via a network for presentation in a mobile device app (Chandrasekaran [0036][0048]Figure 3, 320]). See at least “the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the users desired rewards). The indication may be displayed in an interface or through another communication channel.”

Claim 12
wherein the data of the individual is retrieved from a database storing account holder data (Thornton [0012][0015][0019][0045][0046][Figure 75]); See at least [0045] “A system and method for matching a savings opportunity using third party data includes gathering transaction data from a user's financial account and analyzing the transaction data for a savings opportunity indication. Third party data regarding the savings opportunity may be used in addition to the savings opportunity indication to match a savings opportunity from a database of savings opportunities to the user.”

Claim 13
Chandrasekaran discloses the following limitations: 
storing representations of each of the identified programs with respective determined variable parameters (Chandrasekaran [0050][0062); See “the memory device 26 includes a datastore 29 for storing data related to the reward accounts systems 20, including but not limited to data created and/or used by the reward accounts application 27.”
Chandrasekaran teaches that program data is stored but does not teach readjusting offers after an offer has been rejected. Thornton teaches:
receiving a rejection of at least one of the identified programs; re-determining variable parameters for each rejected identified program in view of the stored representation of the rejected identified program and stored variable parameters thereof; and outputting the credit account program types with respective re-determined variable parameters as credit account offers for the individual (Thornton [0054][0365][0385][Figure 84]) See at least “adjusting at least one parameter of the at least one reward, offer, or incentive prior to presentation to the user or segment of users 304, wherein adjusting is done in accordance with at least one input selected from the group consisting of: a spending trajectory, a user propensity model, user profile information, a segmentation criterion, and a campaign goal.” See [0365] where offers are presented to the user after adjusting.
Thornton does not explicitly disclose receiving a rejection of an identified program. However, Thornton teaches utilizing a user propensity model which includes using data on one or more past user responses to one or more savings opportunities. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a user’s rejection information would be used to re-determine parameters to encourage the competing programs to offer the best deal possible. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, the method of adjusting parameters to determine the best program for the user, as taught by Thornton, to foster competition between providers so that the user is presented with the best offer and opportunity for savings.

Claim 14
Chandrasekaran discloses the following limitations:
receiving in a single request, a request for program offers from a plurality of programs from a plurality of institutions (Chandrasekaran [Figure 2][0032]); See at least “the user  may select a submit button or other like feature to submit the expense information [single request] and receive recommended reward accounts.”
Chandrasekaran does not explicitly teach at least one qualification rule includes data to be obtained from a third-party data source. Thornton teaches:
wherein: at least one qualification rule includes data to be obtained from a third-party data source; and executing the rules engine includes obtaining the data from the third-party data source (Thornton [0030]) See at least “The rules database may comprise criteria that the transaction data should meet before a match is made. The criteria may comprise a total spending amount with the merchant, a number of transactions with the merchant, a number of transactions within a category, total spending during a period of time, a particular transaction, a particular set of transactions, a transaction at a particular merchant location, and the like. The financial account may be a bank account, a checking account, a savings account, a credit account, a personal finance program account, a loan account,[all represent third party data] and the like.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, at least one qualification rule includes data to be obtained from a third-party data source, as taught by Thornton, to have complete financial picture of a customer before extending an offer.

Claim 15 
Chandrasekaran discloses the following limitations: 
at least one network interface device [0058]; at least one processor [0058]; at least one memory device [0058] storing instructions executable by the processor to perform data processing activities comprising: 
receiving via the at least one network interface device in a single request, a request for program offers for an individual from a plurality of programs from a plurality of institutions (Chandrasekaran [Figure 2][0032]); See at least “the user  may select a submit button or other like feature to submit the expense information [single request] and receive recommended reward accounts.”
executing, by the at least one processor, a rules engine against data of the individual to apply qualification rules of credit account program data structures (Thornton [0054]); See “a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule dictated by a merchant to a set of offers to be provided to the user, 
identify any credit account program types of a plurality of credit account program types from the plurality of institutions the individual is not presently participating in but qualifies for (Chandrasekaran [0034][0046]) See at least “the institution may also determine the rewards for the accounts that the user 9 already uses.” 
Chandrasekaran does not explicitly disclose identifying programs that the individual is not presently participating in but qualifies for. However, Chandrasekaran teaches identifying programs that the individual currently has. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that information about programs the user is currently participating in would be identified because it would reduce user confidence if the system recommended programs that the user currently participates in. 
executing, by the at least one processor, the rules engine against variable parameter rules associated with each credit account program type for which the individual qualifies to determine variable parameters (Thornton [0054]) See at least “a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule dictated by a merchant to a set of offers to be provided to the user, applying at least one rule  dictated by a financial institution to the set of offers, and applying a filter to identify offers with a highest likelihood of being accepted by the user, and adjusting at least one parameter [variable] of the at least one offer prior to presentation to the user based on at least one characteristic of the user.” Where the variable value is the at least one parameter.  “The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer.”
automatically adjusting one of the at least one variable parameters of at least one of the identified credit account program types in response to another of the at least one variable parameters in See at least where the reference teaches comparing the offerings to determine if there is an improved offering “comparing the normalized transaction data with the normalized offer data to assess if the alternative offering [another of the identified programs] presents an improvement to the user in comparison to the presently selected offering,” See also at least “Adjusting the at least one parameter may be done in accordance with at least one segmentation criterion applied to the user. Adjusting may be completed in a time span selected from the group consisting of: less than about 10 sec, less than about 5 sec, less than about 1 second, or substantially instantaneously.”
outputting, via the at least one networking interface device, data representative of the credit account program types with respective determined variable parameters as credit account offers for the individual (Chandrasekaran [0045][0046][Figure 3, 314]) See at least “that the institution may identify accounts for which the user 9 is eligible…in some embodiments the financial institution may identify if the user 9 would be approved for the account before recommending a potential account to the user 9.” See [0048 where the information is displayed in an interface “FIG. 3 illustrates that the institution may display an indication of the one or more accounts recommended to the user 9 (e.g., the accounts that provided the maximized rewards or the user's desired rewards). The indication may be displayed in an interface…”

Claim16
Chandrasekaran discloses the following limitations: 
wherein data of the individual is received as input via the at least one network interface device with a request for program offers (Chandrasekaran [0005]). See “the user expenses for the one or more categories are manually inputted by the user through an expense interface.”

Claim 17
Chandrasekaran discloses the following limitations: 
storing a plurality of credit account program data structures for credit account program types, (Chandrasekaran [0050][0062); See “the memory device 26 includes a datastore 29 for storing data related to the reward accounts systems 20, including but not limited to data created and/or used by the reward accounts application 27..”
Chandrasekaran discloses the limitations above but does not explicitly teach information about the qualification rule. Thornton teaches:
each data structure including: at least one qualification rule, each qualification rule identifying minimum or maximum values or ratios of one or a combination of financial-related data items; and at least one variable parameter rule determining a variable value of at least one of an interest rate, a reward-granting parameter, a reward amount, and a reward denomination (Thornton [0054]) See at least “a method of targeting users with an offer may include selecting at least one reward, offer, or incentive to present to a user by: applying at least one rule dictated by a merchant to a set of offers to be provided to the user, applying at least one rule [qualification rule] dictated by a financial institution to the set of offers, and applying a filter to identify offers with a highest likelihood of being accepted by the user, and adjusting at least one parameter [variable] of the at least one offer prior to presentation to the user based on at least one characteristic of the user.” Where the variable value is the at least one parameter “The at least one parameter may be at least one of a minimum spending threshold, a discount amount, and a duration of a campaign, and a category of offer.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, the method of using a qualification rule and at least one variable parameter rule, as taught by Thornton, better target users who are a good fit to receive the account offers of the program.

Claim 18
Chandrasekaran discloses the following limitations: 
storing representations of each of the identified programs with respective determined variable parameters  (Chandrasekaran [0050][0062); See “the memory device 26 includes a datastore 29 for storing data related to the reward accounts systems 20, including but not limited to data created and/or used by the reward accounts application 27.” 

receiving a rejection of at least one of the identified programs; re-determining variable parameters for each rejected identified program in view of the stored representation of the rejected identified program and stored variable parameters thereof; and outputting the credit account program types with respective re-determined variable parameters as credit account offers for the individual (Thornton [0054][0365][0385][Figure 84]) See at least “adjusting at least one parameter of the at least one reward, offer, or incentive prior to presentation to the user or segment of users 304, wherein adjusting is done in accordance with at least one input selected from the group consisting of: a spending trajectory, a user propensity model, user profile information, a segmentation criterion, and a campaign goal.” See [0365] where offers are presented to the user after adjusting.
Thornton does not explicitly disclose receiving a rejection of an identified program. However, Thornton teaches utilizing a user propensity model which includes using data on one or more past user responses to one or more savings opportunities. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a user’s rejection information would be used to re-determine parameters to encourage the competing programs to offer the best deal possible. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting reward accounts to users in order to help the users determine which reward accounts meet the spending habits of the users, as taught by Chandrasekaran, the method of adjusting parameters after an offer is rejected by the user, as taught by Thornton, to foster competition between providers so that the user is presented with the best offer and opportunity for savings.


Response to Arguments
Applicant’s amendments correcting the typographical error is acknowledged and the objection has been removed. 
Applicant’s arguments with respect to claim(s) 1, 2 and 5-18 have been considered but are not persuasive.

Applicant argues: Each of the independent claims include receiving and servicing a request for program offers from a plurality of institutions. Chandrasekaran and Thornton both fail to provide such a teaching or suggestion, nor is there any assertion in the Office Action to these ends.

Examiner respectfully disagrees. Chandrasekaran teaches in [0026] “the reward accounts may be accounts that a single institution provides (e.g., the accounts that a financial institution may offer customers), or may be accounts from multiple institutions (e.g., a third-party institution provides reward information for accounts across multiple financial institutions).” Examiner interprets providing rewards across multiple institutions to satisfy the claim requirement of program offers from a plurality of institutions. See also paragraph [0036] “the recommendations may include a single credit card that would provide the most cash back to the user 9 if the user 9 used the single credit card for all of the user's expenses. In another example, the recommendations may include an indication that the user 9 should use a first account ( e.g., a first credit card) for gas station purchases, a second account ( e.g., a second credit card) for air travel, and a third account ( e.g., a third debit card) for all other transactions.”  See also [0046] “the institution may identify the airline miles, the cash back rewards, or any other type of rewards for the accounts that the user 9 already has, the accounts the user 9 is eligible for, as well as any accounts within or outside of the institution (e.g., if the institution is a third-party financial services provider, or the like).”

                                                                                                                                                                       

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681